Order, Supreme Court, New York County (Robert D. Lippmann, J.), entered January 18, 2006, which granted defendants’ motion for summary judgment dismissing the complaint and dismissed as moot plaintiffs’ cross motion for summary judgment on liability, unanimously affirmed, without costs.
Defendants demonstrated prima facie that they had no actual or constructive notice of the condition on the subway station staircase that allegedly caused plaintiffs injuries, and plaintiffs’ submissions failed to raise an issue of fact in that regard (Gold*352man v Waldbaum, Inc., 248 AD2d 436 [1998], lv denied 92 NY2d 805 [1998]). Concur—Tom, J.P, Friedman, Sullivan, Buckley and Kavanagh, JJ.